                                 UNITED STATES DISTRICT COURT
                                  NORTHERN DISTRICT OF OHIO
                                       EASTERN DIVISION


    IN RE: APPLICATION FOR DISCOVERY )                               CASE NO. 1:19-mc-0102
    PURSUANT TO 28 U.S.C. § 1782.    )
                                     )                               JUDGE SARA LIOI
    ANNA MARIA PELLESCHI and         )
    BRIGITTE PELLESCHI,              )                               MEMORANDUM OPINION
                                     )                               AND ORDER
                     MOVANTS.        )
                                     )

          Before the Court is the motion of Francesco Pocci (“Pocci”) to vacate this Court’s order

dated August 29, 2019 1 granting an ex parte application for discovery under 28 U.S.C. § 1782

made by Anna Maria Pelleschi and Brigitte Pelleschi (the “applicants” or “the Estate”) and to

quash a subpoena issued to Pocci. (Doc. No. 10, Motion [“Mot.”].) The applicants filed a response

in opposition (Doc. No. 12, Opposition [“Opp’n”]), and Pocci filed a reply (Doc. No. 13, Reply

[“Reply”]). For the reasons set forth herein, the motion is denied.

I.        BACKGROUND

          On July 9, 2019, the applicants, who are the personal representatives of the Estate of Renato

Pelleschi, filed an ex parte application for discovery pursuant to 28 U.S.C. § 1782, seeking judicial

assistance in obtaining evidence for use in aid of post-judgment execution in a foreign proceeding

in Italy captioned Renato Pelleschi v. Francesco Pocci and Anna Pocci, Case No. RG 3787/2013

(“foreign proceeding”). In particular, the Estate asked the Court to issue and serve testamentary

subpoenas duces tecum upon Francesco Pocci and Anna Pocci 2 (the “foreign defendants”). The



1
    See Memorandum Opinion and Order [“MOO”] (Doc. No. 6).
2
  The instant motion is filed only by Francesco Pocci. He represents that the person identified as “Anna Pocci” is his
sister, Anna (Anne) Birnbaum. (Doc. No. 10, Ex. B, Declaration of Francesco (Frank) Pocci [“Pocci Decl.”] ¶ 4.)
Inexplicably, Anna Pocci (Birnbaum) is not listed on the docket as a respondent and no one has entered an appearance
on her behalf to challenge the Court’s August 29th order.
Court initially directed the applicants to supplement their application by filing a copy of the foreign

judgment, with a certified English translation, which they did. (See Doc. No. 5, Notice of Filing

[“foreign judgment”].)

        On August 29, 2019, having found all three statutory requirements as well as the various

discretionary considerations met, the Court issued its ruling authorizing the Estate to issue and

serve subpoenas duces tecum upon Pocci and Anna Pocci.

        Pocci has filed the instant motion under Fed. R. Civ. P. 60(b)(3) and (6), asking the Court

to vacate the August 29th order. In addition, he seeks to quash the subpoena, pursuant to Fed. R.

Civ. P. 45, because it fails to comply with Rule 45 and places an undue burden on Pocci.

II.     DISCUSSION

        A.       Motion to Vacate August 29, 2019 Order

        A district court may order discovery under § 1782 if, among other considerations, at least

three prerequisites are met: (1) the person from whom the discovery is sought “resides or is found”

in the district; (2) the discovery sought is “for use in a proceeding in a foreign or international

tribunal[;]” and (3) the application for discovery is made by “any interested person[.]” 28 U.S.C.

§ 1782(a).

        Contrary to this Court’s finding (see MOO at 79 3), Pocci argues that § 1782 is not

applicable here because the foreign proceeding has already concluded and, therefore, the discovery

sought is not “for use” in a foreign proceeding. Although acknowledging that the Supreme Court

has rejected the notion that § 1782 applies only when proceedings are “pending,” Pocci asserts

that, at the very least, the proceedings must be “anticipated.” (Mot. at 92 (citing Intel Corp. v.


3
  All page number references are to the page identification number generated by the Court’s electronic docketing
system.
                                                       2
Advanced Micro Devices, Inc., 542 U.S. 241, 259, 124 S. Ct. 2466, 159 L. Ed. 2d 355 (2004)).)

And, although further acknowledging that courts have held that § 1782 applies to post-judgment

proceedings, according to Pocci, such cases “involved ongoing proceedings, not simply the

execution of a judgment.” (Id. (citing cases).) 4

         In opposition, the applicants argue that the foreign proceeding is not concluded because “it

is in its executory phase following the issuance of a judgment[.]” (Opp’n at 123.) They also assert

that, even if the proceeding were already concluded, the discovery sought is for a proceeding that

is “reasonably contemplated.” (Id.) “[T]he Estate is entitled to investigate Pocci’s assets because

the sought information will be used in aid of execution of the [j]udgment, whether in the

procedurally same [f]oreign [p]roceeding in which the [j]udgment was issued or a reasonably

contemplated separate execution proceeding.” (Id.)

         The applicants have the better view in light of the Supreme Court’s recognition of the

“broad range of discovery” authorized by § 1782. Intel, 542 U.S. at 259.

         Pocci also advocates setting aside the August 29th order because the applicants allegedly

used fraudulent information and factual inaccuracies to obtain the order. (Mot. at 94–96.) Notably,

pointing to Exhibit 1 attached to his declaration, Pocci asserts that, contrary to what the applicants

had represented to this Court, an Italian Probate Court determined that he and his sister are “the

rightful heirs of the Estate of Luana Mannucci and were granted all of the estate assets, which they

properly brought over to the United States.” (Id. at 95.) He further asserts that Renato Pelleschi

ignored that judgment and improperly filed a separate case in an Italian court, wherein Pocci and


4
 Pocci additionally argues that “the judgment against [him], which is the sole basis for the [s]ubpoena, will [likely]
never become enforceable in the United States[,]” (Mot. at 94), although he acknowledges that this is an argument for
another day. The applicants point out that, if Pocci wished to challenge the merits of the foreign judgment, he should
have done so by appealing it in Italy, which he failed to do. (Opp’n at 123.)
                                                          3
his sister were not permitted to participate, obtaining the judgment the applicants now seek to

execute on. 5

         In opposition, the applicants correctly point out that Exhibit 1 to Pocci’s declaration

(attached to the motion) is his own unauthenticated English translation of an Italian court’s order,

issued during the probate of Luana Mannucci’s estate. (Opp’n at 128.) This document must be

excluded. See, e.g., Ramaj v. Gonzales, 466 F.3d 520, 530 (6th Cir. 2006) (holding, in an

immigration proceeding, that, in the absence of a certified translation of a foreign document, the

document should be excluded). 6 Even if this Court were to credit Pocci’s translation, it simply

does not hold as he claims. The order did nothing more than deny Renato Pelleschi’s request to

seal and conserve the assets of the Mannucci Estate pending a determination of the rightful heirs. 7

         The applicants also correctly point out that Pocci is confusing discovery in preparation for

execution with the actual execution. Applicants note they are not asking this Court to execute the

judgment by freezing Pocci’s assets or issuing any writs or the like; rather, they are merely seeking

to discover what, if any, assets exist so as “to make an informed decision how to execute the




5
  Pocci also asserts that the applicants misstated the amount of the foreign judgment, failed to credit them for all the
court costs, falsely stated that an Italian court found that he and his sister had forged Mannucci’s will, and falsely
claimed that Mannucci was Renato Pelleschi’s wife, when she was, rather, his half-niece. (Mot. at 96; Reply at 140.)
While it is true that this Court mentioned a couple of these “facts” in its August 29, 2019 ruling, that was merely for
context. None of these facts was relied upon by the Court as a reason for granting the ex parte application. Therefore,
Pocci’s reliance on them in the instant motion has no bearing on the analysis.
6
  Without any explanation, Pocci attached an exhibit to his Reply that is apparently the Italian version of the English
translation attached to the motion. (See Doc. No. 13-1.) If this was an attempt to cure the lack of authentication of the
translation, it does not suffice.
7
  Ironically, the Italian court did not grant the sealing of the Mannucci Estate because, according to Pocci’s translation,
that court saw no “danger of diminishment/dispersion of goods[.]” (Doc. No. 10 at 115.) Nevertheless, as admitted by
Pocci, he and his sister brought Mannucci Estate assets to the United States. (Mot. at 95.) According to the applicants,
by the time the Italian court ruled in 2018 that Renato Pelleschi was Mannucci’s rightful heir, the assets were gone.
(Opp’n at 129.) Pocci does not deny (or even address) this factual assertion in his reply.
                                                            4
[j]udgment.” (Opp’n at 126 (citing In re Clerici, 481 F.3d 1324, 1332 (11th Cir. 2007) (recognizing

the difference between seeking evidence under § 1782 and enforcing a judgment)).)

         Finding no basis for relief from the August 29, 2019 Memorandum Opinion and Order

permitting discovery under 28 U.S.C. § 1782, Pocci’s motion to vacate that order (Doc. No. 10,

Part 1) is denied.

         B.       Motion to Quash Subpoena

         Pocci also seeks to quash the subpoena duces tecum served upon him. He argues that it

both was improperly served under Fed. R. Civ. P. 45 and is unduly burdensome.

         1.       Improper Service

         Fed. R. Civ. P. 45(b)(1) requires that a subpoena be served by “delivering a copy to the

named person and, if the subpoena requires that person’s attendance, tendering the fees for 1 day’s

attendance and the mileage allowed by law.” Pocci claims that the challenged subpoena was served

upon his counsel, not on Pocci personally, and that it included no witness fee or mileage. 8 In

addition, Pocci argues that the subpoena failed to comply with Rule 45’s requirements to: (1)

provide a time for the taking of the deposition; (2) contain the text set out in Rule 45(d) and (e);

and (3) state the method of recording the testimony. (Mot. at 90.) Pocci admits that, although some

of these deficiencies were later cured by an amended subpoena, service on his counsel (rather than

on Pocci personally) renders the service invalid and ineffective.

         The applicants argue in opposition that the original subpoena, which was admittedly

defective, was personally served on Pocci by a process server. (Opp’n at 130.) After Pocci’s


8
 The subpoena for Anna (Birnbaum) Pocci was also served on Pocci’s counsel, who does not represent Anna and has
not agreed to accept service on her behalf. (Mot. at 91 n.1.) Anna (Birnbaum) Pocci has not appeared in this case, nor
has she joined in the instant motion. Therefore, the Court need not address the sufficiency of the service or the contents
of the subpoena with respect to her. This order applies only to the subpoena served upon Francesco Pocci.
                                                            5
counsel reached out to the applicants’ counsel to point out the deficiences, the amended subpoena

was then served on Pocci’s counsel, rather than Pocci. The applicants further claim they indicated

in a cover letter that they would pay the witness fee and mileage, and that they subsequently asked

Pocci’s counsel to advise as to his route to the deposition so the proper mileage could be

determined, but never heard back. 9 (Opp’n at 131.) Regardless, the applicants’ counsel has since

mailed Pocci’s counsel a check to cover the witness fee and mileage. (Id.)

           As noted, Rule 45(b)(1) provides that “[s]erving a subpoena requires delivering a copy to

the named person[.]” Fed. R. Civ. P. 45(b)(1). “The Sixth Circuit has not yet addressed the issue

of whether Rule 45 requires personal service of a subpoena. District courts have reached differing

conclusions, with some requiring personal service and others concluding service is effective so

long as it reasonably insures actual receipt of the subpoena.” Vaughan v. City of Shaker Heights,

No. 1:10 CV 609, 2013 WL 4758028, at *4 n.4 (N.D. Ohio Sept. 4, 2013) (citing contrasting

cases).

           Here, as in Vaughan, “it is clear that [Pocci] actually received [the] subpoena in a timely

fashion, had an opportunity to challenge it, and was not otherwise prejudiced by the method of

service.” Id. Therefore, this Court will “overlook[] any alleged technical violations of Rule

45(b)(1).” Id. (citing Gist v. Pilot Travel Centers, LLC, No. 3:10-mc-0095, 2011 WL 4055788, at

*2 n.1 (M.D. Tenn. Sept. 12, 2011) (“in circumstances where the service of the subpoena was not

personal . . . but the party did actually receive the subpoena in a timely fashion and was not

prejudiced by the method of service, it is appropriate for the court to overlook any technical

deficiencies and explore the merits of the discovery request”)).



9
    Pocci’s counsel denies ever having been contacted by the applicants’ counsel. (Reply at 140.)
                                                           6
           2.       Overly Broad and Unduly Burdensome

           As an additional ground for quashing the subpoena, Pocci argues that the discovery

requests “essentially seek an unfettered expedition into every aspect of Pocci’s finances[,]” are not

“narrowly tailored to the judgment from the Italian Court[,]” are “vast and open-ended,” “contain

no parameters with regard to time[,]” and “constitute an undue burden on Pocci.” (Mot. at 94,

97.) 10 He further asserts, without citation to any authority, that the applicants have no right to any




10
     The subpoena requests production of the following:
           1.       Please produce all Documents evidencing any real property (such as a house, an apartment,
           or land) owned or controlled by You or that You are buying, including any deeds or titles.

           2.        Please produce all Documents evidencing any assets other than real property owned or
           controlled by You or that You are buying, including any automobiles, as well as other vehicles, such
           as boats, motorcycles, bicycles, or aircraft.

           3.        For all motor vehicles that You own or are buying, please produce all Documents
           evidencing the vehicle’s year, make, model, color, vehicle ID number, tag number, mileage, name
           on the title, registration, present value (in $), any loans on that vehicle, balance on that loan, and the
           monthly payments on that loan.

           4.       Please produce all Documents evidencing any income that You derived as an employee,
           contractor, or otherwise, including pay stubs, W-2 forms, and 1099 forms.

           5.      Please produce a list of all personal property worth more than $100.00 owned or controlled
           by You, including all items in Your residence located at 9847 Lakeview Circle, Strongsville, Ohio
           44136.

           6.       Please produce all Documents evidencing Your ownership interest in any business entity.

           7.      Please produce Your financial statements, loan applications, or lists of assets and liabilities
           submitted to any person or entity within the last 3 years.

           8.      Please produce all Documents related to all open or closed bank accounts in Your name or
           for which You are a signatory or authorized person or beneficiary, including monthly account
           statements, ledgers, and any other Documents reflecting any financial transaction from or to those
           bank accounts.

           9.       Please produce all Documents reflecting the use and activity of any credit cards connected
           to all open or closed bank accounts in Your name or for which You are a signatory or authorized
           person or beneficiary.

           10.      Please produce Your last three federal and state tax returns.

                                                               7
of the information until they can show they have a foreign judgment against Pocci enforceable in

the United States. (Id. at 97–98.) Pocci claims that, absent the latter, applicants “are only entitled

to use the same Italian legal system that awarded them a judgment[.]” (Id. at 98.) In his reply brief,

Pocci argues that the applicants “should not be permitted to conduct discovery of assets that Pocci

has personally acquired over the past 40 years[,]” but should only be permitted to “trace the money

they claim is rightfully theirs[.]” (Reply at 141.) In addition, he identifies significant assets in Italy

that the applicants could attempt to seize to satisfy the foreign judgment without resorting to what

he characterizes as a “fishing expedition for [his] assets in the United States.” (Id. at 139, 141.) 11

        In opposition to the argument that the subpoena is unduly burdensome, the applicants rely

solely upon this Court’s statement in its August 29, 2019 ruling that the “discovery requests are

narrowly tailored ‘to discover the assets and financial information of the [f]oreign [d]efendants

and the relevant documents and testimony will be easily identifiable, readily accessible, and not

burdensome on [them].’” (Opp’n at 130 (quoting MOO at 80–81).) While it is true that, for the

purpose of ruling on the ex parte application, this Court preliminarily concluded that the requests

were not overly broad or unduly burdensome, at that time the Court did not have the benefit of

Pocci’s input and/or argument, which is appropriately considered now.




        11.    Please produce all Documents evidencing any debts owed to You by anyone, including the
        owed amount, the name and address of the person owing You money, and the reason that person
        owes You money.

        12.      Please produce all Documents evidencing Your membership or shareholder status in any
        business entity.
(Doc. No. 1-4, Subpoena Duces Tecum for Deposition at 29–30.)
11
  Although Pocci has not expressly raised any need for a confidentiality or protective order, that would be one way
of addressing any concern he may have about the inherently private nature of some of the information sought.
                                                        8
       The applicants also argue that the requests “are limited in time from January 2018 through

the present date, a reasonable and relevant time frame relevant to the Judgment issued on May 29,

2018.” (Id.) But, as properly argued by Pocci in his reply, that time limitation applies “[u]nless

stated otherwise[,]” (Reply at 140; see also Mot. at 107), and there are discovery requests that

encompass “the last 3 years.” (Id.)

       “Generally speaking, the standards for discovery set out in the Federal Rules of Civil

Procedure also apply when discovery is sought under § 1782(a).” In re Veiga, 746 F. Supp. 2d 8,

19 (D.D.C. 2010) (citing In re Bayer AG, 146 F.3d 188, 195 (3d Cir. 1998); Weber v. Finker, 554

F.3d 1379, 1384 (11th Cir.), cert. denied, 558 U.S. 816, 130 S. Ct. 59, 175 L. Ed. 2d 23 (2009)).

       Here, Pocci challenges the scope of the discovery, arguing that it is overly broad and,

therefore, unduly burdensome. Relevance for discovery purposes is typically fairly broad, Lewis

v. ACB Bus. Servs., Inc., 135 F.3d 389, 402 (6th Cir. 1998), but “district courts have discretion to

limit the scope of discovery [when] the information sought is overly broad or would prove unduly

burdensome to produce.” Surles ex rel. Johnson v. Greyhound Lines, Inc., 474 F.3d 288, 305 (6th

Cir. 2007) (citing Fed. R. Civ. P. 26(b)(2)). A district court should balance a party’s “right to

discovery with the need to prevent ‘fishing expeditions.’” Conti v. Am. Axle & Mfg., 326 F. App’x

900, 907 (6th Cir. 2009) (citation omitted).

       Aside from making broad, conclusory statements about the scope of the discovery requests,

Pocci is not specific in his criticism as to their content. Nor does his assertion that the requests

amount to a “fishing expedition” have any pertinence in this case. The applicants already have a

judgment; they are not “fishing” for facts to support a claim, even though they may be permissibly

“fishing” for (that is, discovering) assets to satisfy their judgment. The Court finds no fault with

the fundamental content of the requests—they are properly aimed at uncovering assets that could
                                                 9
be levied against to execute on the Italian court’s judgment for damages. (See Doc. No. 5.) In re

Dr. Braga, 789 F. Supp. 2d 1294, 1304 (S.D. Fla. 2011) (“§ 1782 applicant is only entitled to

discovery that is relevant to the foreign proceeding[]”).

        Pocci’s argument focusing on the lack of a specific and consistent time frame has merit.

Some of the requests are needlessly broad from a time perspective, going as far back as three years.

The Court hereby prohibits any attempt to discover information and/or documents beyond the time

frame of “January 1, 2018 through the present,” which, by the applicants’ own admission, is a

reasonable and relevant time frame.

        Having examined each of the twelve (12) requests for production (“RFP”) in light of

Pocci’s arguments, the Court hereby rejects RFP 5 as overbroad and unduly burdensome and RFP

7 as vague. Further, the Court finds two (2) of the RFPs to be overbroad and modifies them as

follows, with deletions shown by bold, strikethrough text and additions shown by bold, underlined

text:

               8.     Please produce all Documents related to identify all open or
        closed bank accounts in Your name or for which You are a signatory or authorized
        person or beneficiary, including monthly the most recent account statements and
        ledgers, and any other Documents reflecting any financial transaction from or
        to those bank accounts.

                9.     Please produce all Documents reflecting the use and activity of any
        credit cards connected to all open or closed bank accounts in Your name or for
        which You are a signatory or authorized person or beneficiary.

        Finally, Pocci’s suggestion that the applicants should be seeking to discover and seize his

Italian assets rather than any located in the United States, raises another issue not actually argued

by Pocci—whether the subpoena’s requests are directed only at assets within the United States or

whether the subpoena is broad enough to cover discovery of assets outside the United States. As

noted by the court in Veiga, there is a split of authority as to “whether § 1782(a) incorporates a per
                                                 10
se bar to the discovery of documents located outside the United States.” Veiga, 746 F. Supp. 2d at

25. But that court declined to “opine upon the merits of [the] disparate approaches[,]” relying

instead upon its discretion to decline an order for production of documents located abroad. Id.

Although the parties themselves have not raised this issue, to be clear, this Court orders that the

various discovery requests in the subpoena are limited to information and documents located in

the United States.

       Finding no basis to quash the subpoena duces tecum served on Francesco Pocci, his motion

to quash (Doc. No. 10, Part 2) is denied.


III.   CONCLUSION

       For the reasons set forth herein, the motion to vacate the August 29, 2019 Memorandum

Opinion and Order and to quash the subpoena duces tecum served on Francesco Pocci (Doc. No.

10) is denied, but the Court expressly limits the discovery requests to information and documents

located in the United States and to the time frame after January 1, 2018. In addition, two (2) of the

requests for production have been eliminated and another two (2) have been modified by the Court

as set forth above.



       IT IS SO ORDERED.

 Dated: January 22, 2020
                                                HONORABLE SARA LIOI
                                                UNITED STATES DISTRICT JUDGE




                                                 11
